Citation Nr: 1209714	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating higher than 40 percent for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1979 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

In written correspondence received by the Board in November 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal for a disability rating higher than 40 percent for degenerative joint disease of the lumbosacral spine. 


CONCLUSION OF LAW

The appeal for a disability rating higher than 40 percent for degenerative joint disease of the lumbosacral spine is withdrawn and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C.A. §7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a letter received by the Board in November 2011, the Veteran withdrew his appeal for a disability rating higher than 40 percent for degenerative joint disease of the lumbosacral spine.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.



ORDER

The appeal for a disability rating higher than 40 percent for degenerative joint disease of the lumbosacral spine is dismissed. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


